UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 20, 2010 Date of Report (Date of earliest event reported) KURRANT MOBILE CATERING, INC. (Exact name of registrant as specified in its charter) Colorado 000-53011 26-1559350 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5310 15th Avenue, Suite 303 Montreal, Quebec, Canada H1X 3G2 (Address of principal executive offices) (Zip Code) (858) 531-5723 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1. REGISTRANT’S BUSINESS AND OPERATIONS ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Share Exchange Agreement Effective May 20, 2010, Kurrant Mobile Catering, Inc., a Colorado corporation (the “Corporation”) entered into a share exchange agreement (the “Share Exchange Agreement”) with Pierre Turgeon (“Turgeon”), a shareholder of Transit Publishing Inc., a privately held corporation (“TPI”). In accordance with the terms and provisions of the Share Exchange Agreement, the Corporation acquired fifty percent (50%) of the total issued and outstanding shares of common stock of TPI held of record by Turgeon in exchange for issuance of an aggregate 90,000,000 shares of its restricted common stock to Turgeon. Thus, the transaction will result in the business and operational activities of the Corporation primarily being conducted by and through TPI. See “Description of the Corporation” below. SECTION 2. FINANCIAL INFORMATION ITEM 2.01 COMPLETION OF ACQUISITON OR DISPOSITION OF ASSETS The Corporation refers to Item 1.01 above, “Entry into Material Definitive Agreement” and incorporates the contents of that section herein, as if fully set forth under this Section 2.01. BUSINESS DEVELOPMENT Historical Business The Corporation was organized under the laws of the State of Colorado on October 15, 2007. Prior to the transaction described above, the Corporation was the wholly-owned subsidiary of Kurrant Food Enterprises Inc. (“KRTF”). On approximately November 30, 2007, the board of directors of KRTF approved the spin-off of the Corporation to the shareholders of record of KRTF as of January 10, 2008. The shares of the Corporationwere distributed to the shareholders of KRTF on approximately February 12, 2008. Effective February 10, 2010, certain selling shareholders (collectively, the “Sellers”) and Tony Khoury(the “Purchaser”) entered into those certain common stock purchase agreements (collectively, the “Purchase Agreements”) for the purchase of an aggregate 1,040,000 shares of common stock of the Corporation. In accordance with the terms and provisions of the Purchase Agreement, the Sellers sold an aggregate of 1,040,000 shares of common stock (the “Common Stock”) of the Corporation. In further accordance with the terms and provisions of the Purchase Agreement, the funds were escrowed and released accordingly upon closing of the Purchase Agreements. The Sellers subsequently entered into the Purchase Agreements. Prior to consummation of the Share Exchange Agreement,theCorporation was in the development stage. Description of the Corporation Subsequent to the consummation of the Share Exchange Agreement, the Corporation’s core business is book publishing. Book publishing is the means by which literary and informative books are produced and made available to the general public for both entertainment and information. The different aspects of publishing include the development state, the acquisition of the intellectual properties, the editorial work and the graphic design. The Corporation publishes books in both print and elecontric format. Electronic formats include eBooks and audio books. Furthermore, the Corporation sells the rights to foreign publishers for publication in different languages and countries. 2 The Corporation offers comprehensive international distribution for a diverse and growing portfolio of multilingual print, eBook, audio book and video properties. The Corporation markets its English titles primarily in the United States, the United Kingdom and Canada. French titles are sold in France, Quebec, and French-speaking European countries, including Belgium, Switzerland and Luxembourg. Spanish language titles are also being distributed in Spain and Hispanic America starting this year. The Corporation has sold rights to its catalogue in over twenty languages around the world, in markets ranging from China to Brazil. The Corporation’s collection of books is very broad. Whether it’s fiction or non-fiction, the newly formed catalogue offers titles that range from true crime, mystery, thriller and fantasy, to biographies and self help books.Such titles include the biography of notorious serial killer Charles Manson, in a book entitled Charles Manson Now.With it being the first ever authorized biography, this book discloses new facts and information about Manson that has never been released before.The Corporation also offers the self help book Bad Girls, written by Dr. Lieberman, in order to help women understand why men are drawn to more rebellious girls instead of calmer ones.Furthermore, the Corporation catalogue includes ground breaking stories about international celebrities such as Marilyn Monroe and James Brown.As for the fiction slice of the Corporation, it offers novels such as Lunacy and The Package, appealing to a younger audience, and thus enlarging the range of readers that the Corporation appeals to. In the press release announcing its launch, the Corporation stated that “linguistic and cultural barriers existed only to be surmounted and broken.” Less than six months later, the Corporation has gone global with large print runs for its main markets: Canada, the U.S., the UK, and French-speaking Europe. The Corporation also sells rights to its works in approximately twenty languages around the world. The majority of titles published by the Corporation will be launched simultaneously in American, Canadian, and European markets in French and English. The 2009/2010 highlights include: Guy Laliberte: The Fabulous Story of the Creator of Cirque du Soleil (June 2009), Unmasked: The Final Years of Michael Jackson (July 2009) #1 New York Times bestseller. Brangelina: The Untold Story of Brad Pitt & Angelina Jolie (December 2009) and The Killing of Anna Nicole Smith (July 2010). INDUSTRY OF EBOOKS Management of the Corporation believes that eBooks represent a strategic source of new revenue growth. There is no longer any question whether this category is maturing. Although traditional print book sales fell overall last year, eBook sales were up by many estimates over 150% in the U.S. as the prices for e-reading devices fall and choices diversify. For example, Amazon Kindle e-book sales exceeded print sales for the first time ever in December 2009. Though eBooks have a significantly bigger impact in the USA, Canada’s market is blooming.Publishers such as TPI take the eBook arrival very importantly, as it allows them to publish through multiple platforms and devices, thus not being restricted solely to a paper book.Although Smartphones, iPads and Kindle devices are not available to everyone due to costs that are higher than average, an important portion of the international market owns such a device.In the first quarter of 2010, customers worldwide bought 314.7 million mobile phones, which represents an increase of 17%.Smartphone sales on their own increased by 48.7%, resulting in an ongoing growth that is overthrowing regular mobile phones and presenting everyone with the possibility of owning and reading a book on their device, wherever they go.Furthermore, a recent study showed that one out of 200 persons who own an ‘e-reader’ device, 40% affirm that they are now reading more than when they had access to only paper-format books, while only a small 2% affirm reading less.Amazon.com shows that customers who own a Kindle buy 3.3 times more books than those who do not own one, thus clearly showing an increase in book buying directly linked to an electronic device. In France,electronic publishing represents only 1% of the publishing market, accounting for about 30 to 40 million Euros. Following the American market, the distributors involved in the Web, such as FNAC.com, estimate that in the next five years, the sales of eBooks will represent 10% to 15% of total sales. The emerging electronic book market is a reality. TPI believes that it will not take long before manufacturers will agree to introduce electronic readers that will sell under $100. 3 Book Sales Studies conducted by BookNet on a sample of roughly 700 stores show that book sales on Canada’s market have dropped of 4.3%, while there is a 4.1% drop in the unit volume number.The fiction category is the one that is seemingly performing best, with an increase in sales of 5.1%.As for non-fiction and juvenile, both categories meet a significant drop, though non-fiction’s drop is slightly lower.For 2010 so far, Canada’s juvenile category income has dropped by 12.9%, while its volume has an 8.6% drop while non-fiction is marked by a 7.1% drop in value and 6.1% in volume. Recent studies (performed by the US Census Bureau) show that the overall sales of the first half of 2010 dropped by about 0.8%, resulting in a significant drop of 1.10 billion U.S. dollars. The book market in France is often stable, presenting very light shifts in sales volume with an increase of 1.8% in 2007, a decrease of 0.1% in 2008, and an increase of 1.5% in 2009.The production quantity varies between an estimate of 60,000 and 70,000 titles per year. Needless to say, the French population is an important book consumer, buying roughly 435.7 million books per year. A journalist writer renowned in the people genre (Ian Halperin), a selling universal subject (Michael Jackson), the biggest distributor in France (Hachette) and a perfect timing ( the surprise death of the King of Pop) resulted in a book that quickly rose to be a best seller.The Corporation’s catalogue will publish youth books and fantasy thrillers that are strongly in demand on the French market. The Corporation believes that drops on the literary market are mainly due to a lack of major blockbuster hits.Although Stieg Larsson’s The Girl with the Dragon Tattoohas reached an important volume of sales, it still doesn’t come close to Stephanie Meyer’sTwilightsaga.Such a lack of titles that appeal to a global market cause a significant drop in book purchases, and the Corporation undertakes the challenge of creating best-selling books with important titles such as an authorized biography of the notorious Charles Manson. The Corporation’s catalogue will publish youth books and fantasy thrillers that are in strong demand by the French readers. DESCRIPTION OF PRODUCTS The Corporation has a diversified and rapidly-expanding portfolio of global content properties, with titles that cater to the full spectrum of local, regional and international market demand trends. Popular biographies and true crime titles, such as Unmasked: The Final Years of Michael Jackson by New York Times bestselling author Ian Halperin, The Murder of Anna Nicole Smith by Judge Larry Seidlin and Mickey Rourke: Wrestling with Demons by Sandro Monetti are examples of flagship U.S. mass market properties. These are balanced with high-value and exclusive commercial genre offerings, such as Bad Girls: Why Men Love Them & How Good Girls Can Learn Their Secrets by Dr. Carole Lieberman and Escort Girl: A Personal Memoir by Melodie Nelson. The proposed documentary for Charles Manson Now, plus potential U.S. and international film rights sales represent the Corporation’s preliminary video content initiatives. In the United Kingdom, a customized selection of titles from the United States and Canada are offered with special attention paid to strong niche markets, for example, the health and well-being segment with Looking Good Naked: Natural Weight Loss in 6 Easy Steps by David Desjardins and Helene Dumas released in June 2010. The Corporation believes that demand in the United Kingdom for this diet and exercise guide will exceed the demand in North America. In addition, the biography Gary Oldman: The King of Darkness, scheduled for release in April 2011, is designed to be a cross-channel (cult hit). Management of the Corporationbelieves that this first ever-bio of the British actor will have a major international fan following due to his popular film roles ranging from Batman to the Harry Potter series. The Corporation intends to have a soon-to-be-issued Annual Catalogue for the United States, Canada and the United Kingdom for more details. 4 4. Marketing MARKETING AND STRATEGY Marketing The Corporationplans to provide high-value content, from mass market bestselling biographies to niche market fiction, non-fiction and video entertainment titles in a variety of popular print and digital formats at accessible price points. The Corporation’s business model is to acquire the best content available from each market it serves and to selectively localize and license it for resale internationally. The Corporation regularly crosses the traditional lines between language, media and culture as it maximizes opportunities for profit in high margin/time sensitive commercial properties worldwide. The following represent our core competitive advantages: (i) high value international content tailored for success in specific markets; (ii) multilingual marketing, promotion and distribution; (iii) full product spectrum such as print, eBooks, audio books, film and video; and (iv) fast market response and global market reach. The Corporation has recognized that quality sells, as does inventiveness and expertise. The Corporation believes that the current publishing model is inefficient, cost-prohibitive and does not maximize opportunities for customer acquisition and retention. Additionally, the Corporation recognizes that using the United States market as a base to launch its new model is important due to credibility and market size. The Corporation is exploring the health of its current business efforts and taking steps to negotiate collaboration to establish an effective business and marketing strategy for the future.The Corporation believes that it has an opportunity to increase its current growth rate and develop a long-term competitive advantage by building anintegrated business marketing strategythat will enable the achievement of its business and marketing objectives.By developing and producing results-oriented integrated business marketing programs based on differentiating strategies for positioning, sales and marketing,the Corporation will be better positioned to best meet its short-term and long-term corporate and brand profitability and volume objectives. Potential market: readers worldwide are the potential targets that the Corporation aims to reach. The Corporation provides books in both English and French, and sells rights to different parts of the world, including Spanish-speaking countries, Europe and Asia. Available market: the population worldwide who is interested in the type of book the Corporation offers.Management of the Corporation believes that with the constant blooming of the eBooks and the availability of Internet growing, the availability of the market ranges internationally. Qualified available market: the segment of the population that is qualified to purchase the books offered by the Corporation is very wide, as it reaches young readers as well as adult readers. Target market: as the Corporation is a company that publishes a wide range of books, its target market isn’t very restrictive.The Corporation’s products appeal to readers of true crime, thrillers, fantasy, science-fiction, non-fiction and biographies. Promotion and Publicity Garson & Wright PR – United States, Canada and International Media Access. Based strategically in Los Angeles near Hollywood, Garson & Wright PR provides over twenty years of award-winning and proven media expertise in promoting the Corporation’s titles in the Umited States, Canada and internationally through TV, radio, print and web coverage.Garson & Wright has past experience producing market-leading campaigns on titles such as: The Killing of Anna Nicole Smith, If I Did It: Confessions of the Killer, Signature Sasha: Magnificent Weddings by Design, Jenny Jones Look Good Feel Great Cook Book, Vegan Fusion World Cuisine, as well as Smotherhood and Scrapbooking Traditions by Leeza Gibbons. In the case of the bestselling Corporation’s title, The Killing of Anna Nicole Smith by Judge Larry Seidlin, our G&W PR representative Michael Wright obtained media bookings on top-ranked United States TV shows, including ABC's The View, Good Morning America and NBC's Today Show during June and August 2010. This successful on-going partnership gives the Corporation tremendous access to millions of potential readers as it launchs Charles Manson Now and other high-value commercial titles into 2011. 5 Distribution Fenn and Company Ltd. Founded in 1977, Fenn and Company is the largest Canadian book distributor and has just celebrated its 30th year anniversary. Its total sales topped $50,000,000 Canadian Dollars last year. It represents over fifty publishers, like Hachette Book Group USA, Tor Books, St.Martin’s Press, and Disney Book Group. In thefourth quarter 2010, the Corporation will transition to H.B. Fenn and Company Ltd., one of Canada largest and most powerful distributors in terms of retail market coverage and sales. The Corporation believes that H.B. Fenn and Company Ltd. will boost its presence with Chapters-Indigo and independent store chains in volume and product placement terms while bringing new co-marketing resources to bear. Hachette Livres. Founded in 1836, Hachette Livres is the largest European book distributor and second largest worldwide. Its French revenue topped 2.16 billion Euros last year.In France, the Corporation has a unique partnership with the country’s main book distributor and major retailer. In fact, the Corporation is the only Canadian publisher to hold such an exclusive business relationship. Hachette Livres can ensure the Corporation’s books are distributed nationally and throughout French-speaking Europe with full access to retail sales channels for broad market coverage. Interforum Editis. Interforum Editis is a book distribution company owned by Editis. Founded in 1835, Interforum Editis is the second largest European company in the world of French publishing. Its sales were of 751.1 million Euros last year. Agence du Live. L'Agence du Livre (ADL) distributes over 12 000 titles in Quebec, from both Quebec and European publishers. National Book Network Inc. Founded in 1986, National Book Network, Inc. is owned by Rowman & Littlefield, Inc. National Book Network is a full-service sales, marketing, and distribution company that co-marketsthe Corporation’s titles with major United States retailers, such as Barnes & Noble, Borders, Books-a-Million, Walmart and Target. National Book Network is also a strategic investor in multiple high-profile projects of the Corporation, such as Charles Manson Now by Marlin Marynick. Its customers include various venues for book sales, including traditional, non-traditional, and online accounts in the United States, Canada, Australia, New Zealand, and Europe. Georgetown Publications. In Canada, the Corporation’s main distribution partner for English books is Georgetown Publications. Georgetown Publications is responsible for sales to Canada’s dominant book retailer, Chapters-Indigo as well as independent national book store chains. Littlehampton Book Services (LBS), Compass DSA and Midas PR. In the United Kingdom, the Corporation’s partners include Littlehampton Book Services (LBS) and Compass DSA and Midas PR.Littlehampton Book Service and Compass DSA target major United Kingdom retailers, such as Waterstones, W.H. Smith and Tesco. STRATEGIC ALLIANCES The Corporation’s major eBook partner is NBN Fusion for English markets worldwide. NBN Fusion is responsible for converting print Adobe PDF files on demand to popular eBook formats and for the distribution of the Corporation’s titles to eBook retailers worldwide. The Corporation supports a variety of formats, including Amazon Kindle, Sony Reader, Apple’siPhone series, Kobo’s Nook, the new ePub open standard, and Apple’s iPad. The Corporation is fully committed to eBooks as the future of publishing on a multi-platform device basis. The Corporation accepts the need for flexible digital format support, so content can be delivered as close to ‘anytime, anywhere’ to the consumer as possible. The emergence of Apple’s iPad should bring healthy competition for established players, Amazon’s Kindle and the Sony Reader, while providing greater market reach for the Corporation as a consumer content provider. 6 The Corporation is a relatively new player in the global audio-book market. Its partners include Audible.com (an Amazon company) and audio production specialist Agile Sound based in Montreal. The city of Montreal is uniquely positioned as a multilingual city able to easily support the recording of program’s in a variety of world languages quickly and cost-effectively. Audible is the leading provider of premium digital spoken audio information and entertainment, on the Internet, including Apple’s iTunes Store. CONSULTANT AGREEMENTS The Corporation has entered into certain consultant agreements as disclosed below. Eastwest Capital Corporation Effective June 2, 2010, the Corporation entered into a three-month consultant service agreement (the “Eastwest Consultant Agreement”) with Eastwest Capital Corporation, which is a private company specializing in providing consulting advice on corporate structure, management and operational services to small reporting companies (“Eastwest”). In accordance with the terms and provisions of the Eastwest Consultant Agreement: (i) Eastwest shall provide consulting services to the Corporation including, but not limited to, analysis of business activities outside North America and assistance in business development, including analysis of intellectual property rights; and (ii) the Corporation issued to Eastwest an aggregate of 1,000,000 shares of its restricted common stock. Edgewater Capital Corp. Effective June 2, 2010, the Corporation entered into a three-month consultant service agreement (the “Edgewater Consultant Agreement”) with 7571836 Canada Inc., d/b/a Edgewater Capital Corp., which is a private company specializing in providing consulting advice on corporate structure, management and operational services to small reporting companies (“Edgewater”). In accordance with the terms and provisions of the Edgewater Consultant Agreement: (i) Edgewater shall provide consulting services to the Corporation including, but not limited to, analysis of business activities in Canada and assistance in business development, including potential European acquisitions; and (ii) the Corporation issued to Edgewater an aggregate of 1,000,000 shares of its restricted common stock. Springboard Capital Corp. Effective June 2, 2010, the Corporation entered into a three-month consultant service agreement (the “Springboard Consultant Agreement”) with Springboard Capital Corporation, which is a private company specializing in providing consulting advice on corporate structure, management and operational services to small reporting companies (“Epringboard”). In accordance with the terms and provisions of the Springboard Consultant Agreement: (i) Springboard shall provide consulting services to the Corporation including, butnot limited to, analysis of business activities in the United States and assistance in business development with a focus on establishing a strategy for the commercialization of the entertainment residual rights; and (ii) the Corporation issued to Springboard an aggregate of 1,000,000 shares of its restricted common stock. Noosa Capital Corp. Effective June 2, 2010, the Corporation entered into a three-month consultant service agreement (the “Noosa Consultant Agreement”) with Noosa Capital Corp., which is a private company specializing in providing consulting advice on corporate structure, management and operational services to small reporting companies (“Noosa Capital”). In accordance with the terms and provisions of the Noosa Consultant Agreement: (i) Noosa Capital will provide strategic international joint venture analysis and due diligence in the goal of establishing financing and prosper multi-market distribution networks for entertainment and literary projects; and (ii) the Company issued to Noosa Capital an aggregate of 5,000,000 shares of its restricted common stock. 7 Louis Lapointe Effective June 2, 2010, the Corporation entered into a three-month consultant service agreement (the “Lapointe Consultant Agreement”) with Louis Lapointe (“Lapointe”), which is an individual company specializing in providing consulting advice on corporate structure, management and operational services to small reporting companies. In accordance with the terms and provisions of the Lapointe Consultant Agreement: (i) Lapointe shall be a transition facilitator for a private company to a publicly traded company, assist with day to day operations and strategic financial planning and establish proper management mechanisms to ensure smooth operational and reporting efficacy; and (ii) the Company issued to Lapointe an aggregate of 2,000,000 shares of its restricted common stock. Effective August 1, 2010, Kurrant Mobile Catering, Inc., a Colorado corporation (the “Corporation”) entered into a three-month consultant service agreement (the “Lapointe Consultant Agreement”) with Louis Lapointe (“Lapointe”). In accordance with the terms and provisions of the Lapointe Consultant Agreement: (i) Lapointe will provide consultation to management regarding the integration of new business and revenue model specifics to new international business opportunities; and (ii) the Corporation issued to Lapointe an aggregate of1,500,000 shares of its restricted common stock. Peter George Effective June 2, 2010, the Corporation entered into a three-month consultant service agreement (the “George Consultant Agreement”) with Peter George, who has been a member of the Board of Directors of the Corporation since May 20, 2010 (“George”). In accordance with the terms and provisions of the George Consultant Agreement: (i) George will provide analysis of business activities in Canada and commercial exploitation of intellectual properties and assistance in business development and operational restructuring; and (ii) the Company issued to George an aggregate of 25,000,000 shares of its restricted common stock. Francois Turgeon Effective June 2, 2010, the Corporation entered into a three-month consultant service agreement (the “Tugeon Consultant Agreement”) with Francois Turgeon, who has been a member of the Board of Directors of the Corporation since May 20, 2010 (“Turgeon”). In accordance with the terms and provisions of the Turgeon Consultant Agreement: (i) Turgeon will provide analysis of multimedia and multi-platform applications for the publishing indury and act as a creative consultant for company image and branding; and (ii) the Company issued to Turgeon an aggregate of 5,000,000 shares of its restricted common stock. Alaine Houle Effective August 1, 2010, the Corporation entered into a three-month consultant service agreement (the “Houle Consultant Agreement”) with Alaine Houle (“Houle”). In accordance with the terms and provisions of the Houle Consultant Agreement: (i) Houle will provide consultation to management regarding the analysis of business models and methods to increase liquidity; and (ii) the Corporation issued to Houle an aggregate of1,500,000 shares of its restricted common stock. 8 Lois Arkwright Effective June 2, 2010, the Corporation entered into a three-month consultant service agreement (the “Arkwright Consultant Agreement”) with Lois Arkwright (“Arkwright”). In accordance with the terms and provisions of the Arkwright Consultant Agreement: (i) Arkwright will provide consultation to management regarding the analysis of event marketing strategies related to launching of various products of the Corporation and production of original events for each of the Corporation’s products;and (ii) the Corporation issued to Arkwright an aggregate of 500,000 shares of its restricted common stock. Michele Thibault Effective June 2, 2010, the Corporation entered into a three-month consultant service agreement (the “Thibault Consultant Agreement”) with Michele Thibault (“Thibault”). In accordance with the terms and provisions of the Thibault Consultant Agreement: (i) Thibault will provide analysis of the potential of developing film or television adaoptations of the Corporation’s various products and research creation of creative teams to be assigned to each of the Corporation’sw various products; and (ii) the Corporation issued to Thibault an aggregate of 500,000 shares of its restricted common stock. COMPETITION The markets for eBooks may become highly competitive. Competition is based on the quality and range of publications made available, price, promotion and customer service as well as the nature of the distribution channels. Competitors include other publishers such as Simon & Schuster, Random House or Hachette, which govern the publishing market. Such businesses, however, while reaching out to a worldwide market, often work through subsidiary companies. Management of the Corporation believes that part of its uniqueness is that the Corporation may be one of the sole publishers who distributes its books on all markets anywhere in the world. Such an approach gives the Corporation the opportunity to exploit a worldwide market on a global strategy. In the eBook technology business, additional competitive factors include the demonstrated effectiveness of the products being offered, as well as available funding sources, and, although the Corporation believes no one offers as comprehensive an offering as its suite of reading products and services, the Corporation faces competition from other publishers and distributors of other technology-based programs addressing the subject areas of the Company’s offerings. Competition may increase to the extent that other entities enter the market and to the extent that current competitors or new competitors develop and introduce new products that compete directly with the products distributed by the Corporation or develop or expand competitive sales channels. Management of the Corporation believes that its position as both a publisher and distributor are unique to certain of the markets in which it competes. RISK FACTORS An investment in the Corporation’s common stock involves a number of very significant risks. You should carefully consider the following risks and uncertainties in addition to other information in evaluating the Corporation and its business before purchasing shares of common stock. The business, operating results and financial condition could be seriously harmed due to any of the following risks. The risks described below are all of the material risks that the Corporation is currently aware of that it may be facing. Additional risks not presently known to the Corporation may also impair its business operations. You could lose all or part of your investment due to any of these risks. Risks Associated with the Business Our auditors have issued a going concern opinion.As at February 28, 2010, the Corporation has a working capital deficit of $33,064 and an accumulated deficit of $13,495.Its auditors have issued a going concern opinion. Accordingly, there is substantial doubt that the Corporation can continue as an on-going business for the next twelve months unless it obtains additional capital. The Corporation will need to raise proceeds from the issuance of debt and equity and increase its operating revenues. There can be no assurance that the Corporation can or will be able to complete any debt or equity financing with commercially reasonable terms.To increase its operating revenues, the Corporation will need to successfully publish and distribute books. 9 If the Corporation cannot anticipate trends and develop new products or adapt to new technologies responding to changing customer preferences, this could adversely affect our revenues or profitability. The Corporation operates in highly competitive markets that are subject to rapid change, including, in particular, changes in customer preferences and changes and advances in relevant technologies. There are substantial uncertainties associated with the Corporation’s efforts to develop successful trade publishing and entertainment products and services for its customers, as well as to adapt its print materials to new digital technologies, including the internet and eReader devices. The Corporation may make significant investments in new products and services that may not be profitable, or whose profitability may be significantly lower than the Corporation has experienced historically. In particular, in the context of the Corporation’s current focus on key digital opportunities, including eBooks, the Corporation may be unsuccessful in establishing itself as a significant factor in any market which does develop. Many aspects of an eReader market which could develop, such as the nature of the relevant software, relevant methods of delivery, including affordable devices, and relevant content, as well as pricing models, have not yet fully taken shape but will, most likely, be subject to change on a recurring basis until a pattern develops and the potential market becomes more defined. There can be no assurance that the Corporationwill be successful in implementing its eBook strategy, which could adversely affect the Corporation’s revenues and growth opportunities. In addition, the Corporation faces technological risks associated with software product development and service delivery in its e-commerce businesses, as well as its internal business support systems, which could involve service failures, delays or internal system failures that result in damages, lost business or failures to be able to fully exploit business opportunities. If the Corporation fails to maintain the continuance of strong relationships with its authors and other creative talent, as well as to develop relationships with new creative talent, its business could be adversely affected. The Corporation’s business, in particular the trade publishing and media portions of the business are highly dependent on maintaining strong relationships with the authors and other creative talent who produce the products and services that are sold to its customers. Any overall weakening of these relationships, or the failure to develop successful new relationships, could have an adverse impact on the Corporation’s business and financial performance. If the Corporationfails to adapt to new purchasing patterns or requirements, its business and financial results could be adversely affected. The Corporation’s business may be affected significantly by changes in purchasing patterns or trends in, as well as the underlying strength of, the eBook trade and entertainment markets. In particular, the Corporation’s publishing and technology businesses may be adversely affected by budgetary restraints. Continuation of these trends could negatively impact the Corporation. In this context, there are no guarantees that certain levels of funding will continue in fiscal 2011 and thereafter or the extent to which the Corporationmay continue to benefit therefrom. The competitive pressures the Corporation faces in certain of its businesses could adversely affect its financial performance and growth prospects. The Corporation is subject to significant competition, including from other eBook trade publishers and media and entertainment and internet companies, many of which are substantially larger than the Corporation and have much greater resources. To the extent that the Corporation cannot meet these challenges from existing or new competitors, including in the eBook publishing business, and develop new product offerings to meet customer preferences or needs, the Corporation’s revenues and profitability could be adversely affected. The reputation of the Corporation is one of its most important assets, and any adverse publicity or adverse events, such as a significant data privacy breach, could cause significant reputational damage and financial loss. The businesses of the Corporation focuses on providing interesting and exciting eBooks to consumers. In particular, management of the Corporation believes that in selecting its products, the consumers may rely on the Corporation’s reputation for quality eBook products. Also, in certain of its businesses, the Corporation holds significant volumes of personal data, including that of customers. Adverse publicity, whether or not valid, could reduce demand for the Corporation’s products or adversely affect its relationship with the consumers impacting decisions to purchase eBook technology or other products or services of the Corporation’s technology business. Further, a failure to adequately protect personal data, including that of customers, could lead to penalties, significant remediation costs and reputational damage, including loss of future business. 10 If we are unsuccessful in implementing our corporate strategy we may not be able to maintain our historical growth. The Corporation’s future growth depends upon a number of factors, including the ability of the Corporation to successfully implement its strategies for the respective business units, the introduction and acceptance of new products and services, including the success of its digital strategy, its ability to expand in the global markets that it serves and its continuing success in implementing on-going cost containment and reduction programs. Difficulties, delays or failures experienced in connection with any of these factors could materially adversely affect the future growth of the Corporation. Increases in certain operating costs and expenses, which are beyond our control and can significantly affect our profitability, could adversely affect our operating performance. The Corporation offers its employees competitive salaries and benefit packages in order to attract and retain the quality employees required to grow and expand its businesses. Compensation costs are influenced by general economic factors, including those affecting costs of health insurance, post-retirement benefits and any trends specific to the employee skill sets the Corporation requires. The loss of or failure to obtain rights to intellectual property material to our businesses would adversely affect our financial results. The Corporation’s products generally comprise intellectual property delivered through a variety of media. The ability to achieve anticipated results depends in part on the Corporation’s ability to defend its intellectual property against infringement, as well as the breadth of rights obtained. The Corporation’s operating results could be adversely affected by inadequate legal and technological protections for intellectual property and proprietary rights in some jurisdictions, markets and media, and the Corporation’s revenues could be constrained by limitations on the rights that the Corporation is able to secure to exploit its intellectual property in different media and distribution channels. Because we sell our products and services in foreign countries, changes in currency exchange rates, as well as other risks and uncertainties, could adversely affect our operations and financial results. The Corporation sells products and services to customers located in foreign countries. Accordingly, the Corporation could be adversely affected by changes in currency exchange rates, as well as by the political and economic risks attendant to conducting business in foreign countries. These risks include the potential of political instability in developing nations where the Corporation is conducting business. The Corporation needs additional capital to execute its business plan and fund operations and may not be able to obtain such capital on acceptable terms or at all. In a rapidly changing industry, capital requirements are difficult to plan for. Although we currently expect to have sufficient sources of funding for the next few months, the Corporation expects that it will need additional capital to fund its future growth. Its ability to obtain additional capital on acceptable terms or at all is subject to a variety of uncertainties, including: r Investors’ perceptions of, and demand for, companies in our industry; r Investors’ perceptions of, and demand for, companies operating in foreign countries r Conditions of the U.S. and other capital markets in which we may seek to raise funds; r Our future results of operations, financial condition and cash flows; r Governmental regulation of foreign investment in companies in particular countries; r Economic, political and other conditions in the United States, Canada, and other countries; and r Governmental policies relating to foreign currency borrowings. 11 The Corporation may be required to pursue sources of additional capital through various means, including joint venture projects and debt or equity financings.There is no assurance that the Corporation will be successful in locating a suitable financing transaction in a timely fashion or at all.In addition, there is no assurance that the Corporation will be successful in obtaining the capital we require by any other means.Future financings through equity investments are likely to be dilutive to its existing stockholders.Also, the terms of securities the Corporation may issue in future capital transactions may be more favorable for our new investors.Newly issued securities may include preferences, superior voting rights, the issuance of warrants or other dilutive securities, and the issuances of incentive awards under equity employee incentive plans, which may have additional dilutive effects.Further, the Corporation may incur substantial costs in pursuing future capital and/or financing, including investment banking fees, legal fees, accounting fees, printing and distribution expenses and other costs.The Corporation may also be required to recognize non-cash expenses in connection with certain securities we may issue, such as convertible notes and warrants, which will adversely impact our financial condition. If the Corporation cannot raise additional funds on favorable terms or at all, the Corporation may not be able to carry out all or parts of its strategy to maintain its growth and competitiveness or to fund its operations.If the amount of capital the Corporation is able to raise from financing activities, together with its revenues from operations, is not sufficient to satisfy its capital needs, even to the extent that the Corporation reduces its operations accordingly, the Corporation may be required to cease operations and you could lose all your investment. The Corporation faces risks associated with currency exchange rate fluctuations. Although the Corporation currently transacts part of its business in U.S. and Canadian dollars, a larger portion of its revenues may be denominated in other foreign currencies.Conducting business in currencies other than U.S. and Canadian dollars subjects the Corporation to fluctuations in currency exchange rates that could have a negative impact on its operating results.Fluctuations in the value of the U.S. and Canadian dollar relative to other currencies impacts the Corporation’s revenues, cost of revenues and operating margins and results in foreign currency translation gains and losses. If the Corporation loses its key personnel or is unable to attract and retain additional qualified personnel, the quality of the Corporation’s services may decline and its business may be adversely impacted. The Corporation relies heavily on the expertise, experience and continued services of its senior management, including its President and Chief Executive Officer.Loss of his services could adversely impact the Corporation’s ability to achieve its business objectives.Management of the Corporation believes its future success will depend upon its ability to retain key employees and its ability to attract and retain other skilled personnel.The Corporation cannot guarantee that any employee will remain employed by it for any definite period of time or that the Corporation will be able to attract, train or retain qualified personnel in the future. Such loss of personnel could have a material adverse effect on its business and operations.Moreover, qualified employees periodically are in great demand and may be unavailable in the time frame required to satisfy its customers’ requirements.The Corporation needs to employ additional personnel to expand our business.There is no assurance that the Corporation will be able to attract and retain sufficient numbers of highly skilled employees in the future.The loss of personnel or the inability to hire or retain sufficient personnel at competitive rates could negatively impact the growth of its business. The Corporation will incur significant costs as a result of operating as a public company, its management will be required to devote substantial time to new compliance initiatives. While the Corporation is a public company, its compliance costs to date have not been substantial in light of its limited operations.TPI hasnever operated as a public company.As a public company with substantial operations, the Corporation will incur increased legal, accounting and other expenses.The costs of preparing and filing annual and quarterly reports, proxy statements and other information with the SEC and furnishing audited financial statements to stockholders is time-consuming and costly. 12 It will also be time-consuming, difficult and costly for the Corporation to develop and implement the internal controls and reporting procedures required by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”).Certain members of the Corporation’s management have limited or no experience operating a company whose securities are traded or listed on an exchange, nor with SEC rules and requirements (including SEC reporting practices and requirements that are applicable to a publicly traded company).The Corporation will need to recruit, hire, train and retain additional financial reporting, internal controls and other personnel in order to develop and implement appropriate internal controls and reporting procedures.If the Corporation is are unable to comply with the internal controls requirements of the Sarbanes-Oxley Act, the Corporation may not be able to assess its disclosure controls and procedures over financial reporting or its internal controls over financial reporting as effective in accordance with the Sarbanes-Oxley Act. If the Corporation fails to establish and maintain an effective system of internal controls, the Corporation may not be able to report its financial results accurately or to prevent fraud.Any inability to report and file our financial results accurately and timely could harm its business and adversely impact the trading price of its common stock. The Corporation is be required to establish and maintain internal controls over financial reporting, disclosure controls, and to comply with other requirements of the Sarbanes-Oxley Act and the rules promulgated by the SEC.Its management, including its Chief Executive Officer and Chief Financial Officer, cannot guarantee that its internal controls and disclosure controls will prevent all possible errors or prevent all fraud.A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met.In addition, the design of a control system must reflect the fact that there are resource constraints and the benefit of controls must be relative to their costs.Because of the inherent limitations in all control systems, no system of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Corporation have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake.Further, controls can be circumvented by individual acts of some persons, by collusion of two or more persons, or by management override of the controls.The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions.Over time, a control may become inadequate because of changes in conditions or the degree of compliance with policies or procedures may deteriorate.Because of inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and may not be detected. Because the Corporation is not yet required to comply with rules requiring the adoption of certain corporate governance measures, its stockholders have limited protections against interested director transactions, conflicts of interest and similar matters. The Sarbanes-Oxley Act, as well as the rules enacted by the SEC and the national stock exchanges as a result of the Sarbanes-Oxley Act, require the implementation of various measures relating to corporate governance.These measures are designed to enhance the integrity and efficiency of corporate management and the securities markets and apply to securities which are listed on those exchanges.Because the Corporation is not presently required to comply with many of the corporate governance provisions, the Corporation has not yet adopted these measures. The Corporation has a board member that qualifies as an “audit committee financial expert”and that qualifies as “independent” as that term is used inthe rules of the Securities and Exchange Commission orthe NASDAQ Marketplace Rules. 13 Until the Corporation complies with the corporate governance measures adopted by the national securities exchanges after the enactment of Sarbanes-Oxley Act, regardless of whether such compliance is required, the absence of standards of corporate governance may leave its stockholders without protections against interested director transactions which may not be favorable to the shareholders, conflicts of interest and similar matters, and investors may be reluctant to provide the Corporation with funds in the future if the Corporation determines it is necessary to raise additional capital.The Corporation intends to comply with all applicable corporate governance measures relating to director independence as soon as practicable. New rules, including those contained in and issued under the Sarbanes-Oxley Act, may make it difficult for the Corporation to retain or attract qualified officers and directors, which could adversely affect the management of its business and its ability to obtain or maintain listing of our common stock. The Corporation may be unable to attract and retain those qualified officers, directors and members of board of directors committees required to provide for its effective management because of the rules and regulations that govern publicly held companies, including, but not limited to, certifications by principal executive officers.The perceived personal risk associated with the Sarbanes-Oxley Act may deter qualified individuals from accepting roles as directors and executive officers. Further, some of these recent changes heighten the requirements for board or committee membership, particularly with respect to an individual’s independence and level of experience in finance and accounting matters.The Corporation may have difficulty attracting and retaining directors with the requisite qualifications.If the Corporation is unable to attract and retain qualified officers and directors, the management of its business and its ability to obtain or maintain the listing of our common stock on any stock exchange (assuming we elect to seek and are successful in obtaining such listing) could be adversely affected. The Corporation is a holding company that depends on cash flow from TPI to meet our obligations. After the Share Purchase Agreement, we became a holding company with no material assets other than the stock of TPI. Accordingly, all the Corporation’s operations will be conducted by TPI. The Corporation currently expects that the earnings and cash flow of TPI will primarily be retained and used by the Corporation in its operations. Risks Related to Our Securities The Corporation’s common stock price is subject to significant volatility, which could result in substantial losses for investors. Prices for the Corporation’s shares are determined in the marketplace and may accordingly be influenced by many factors, including, but not limited to: r limited “public float” in the hands of a small number of persons whose sales or lack of sales could result in positive or negative pricing pressure on the market price for our common stock r technological innovations or new products and services by us or our competitors; r intellectual property disputes; r additions or departures of key personnel; r the depth and liquidity of the market for the shares; r quarter-to-quarter variations in our operating results; r announcements about our performance as well as the announcements of our competitors about the performance of their businesses; r investors’ evaluations of our future prospects and the eBook industry generally; r changes in earnings estimates by, or failure to meet the expectations of, securities analysts; r our dividend policy; and r general economic and market conditions. 14 Additionally, the stock market often experiences significant price and volume fluctuations that are unrelated to the operating performance of the specific companies whose stock is traded.These market fluctuations could adversely affect the Corporation’s share trading price. The price at which investors purchase shares of the Corporation’s common stock may not be indicative of the price that will prevail in the trading market.Investors may be unable to sell their shares of common stock at or above their purchase price, which may result in substantial losses. Shares of the Corporation’s common stock lack a significant trading market. Shares of the Corporatoin’s common stock are not eligible as yet for trading on any national securities exchange.Our common stock may bequoted in the over-the-counter market on the OTC Bulletin Board or in what are commonly referred to as “pink sheets.”These markets are highly illiquid.Although the Corporation intends in the future to apply for listing of its common stock on an exchange, there can be no assurance if or when the initial listing criteria could be met or if such application would be granted, or that the trading of its common stock will be sustained.There is no assurance that an active trading market in the Corporation’s common stock will develop, or if such a market develops, that it will be sustained.In addition, there is a greater chance for market volatility for securities that are quoted on the OTC Bulletin Board as opposed to securities that trade on a national exchange.This volatility may be caused by a variety of factors, including the lack of readily available quotations, the absence of consistent administrative supervision of “bid” and “ask” quotations and generally lower trading volume.As a result, an investor may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of, the Corporation’s common stock, or to obtain coverage for significant news events concerning the Corporation, and its common stock would become substantially less attractive for margin loans, for investment by financial institutions, as consideration in future capital raising transactions or other purposes. Future sales of shares of the Corporation’s common stock by its stockholders could cause the Corporation’s stock price to decline. The Corporation cannot predict the effect, if any, that market sales of shares of its common stock or the availability of shares of common stock for sale will have on the market price prevailing from time to time.If the Corporation’s stockholders sell substantial amounts of its common stock in the public market upon the effectiveness of a registration statement, or upon the expiration of any holding period under Rule 144, such sales could create a circumstance commonly referred to as an “overhang” and in anticipation of which the market price of our common stock could fall.The existence of an overhang, whether or not sales have occurred or are occurring, also could make it more difficult for the Corporation to raise additional financing through the sale of equity or equity-related securities in the future at a time or price that we deem reasonable or appropriate.The shares of common stock issued in the Share Exchange Agreement will be freely tradable upon the earlier of (i) effectiveness of a registration statement covering the resale of such shares; or (ii) the date on which such shares may be sold without registration pursuant to Rule 144 under the Securities Act and the sale of such shares could have a negative impact on the price of its common stock. The Corporation may issue additional shares of its capital stock or debt securities to raise capital or complete acquisitions, which could dilute the equity interest of its stockholders. The Corporation’s articles of incorporation authorize the issuance of up to 250,000,000 shares of common stock, par value $0.001 per share, and 1,000,000 shares of preferred stock, par value $0.001.After giving effect to the Share Exchange Agreement and issuances under certain consultant agreements, there are approximately 86,945,746 authorized and unissued shares of the Corporation’s common stock which have not been reserved and are available for future issuance.Although the Corporation has no commitments as of the date of this Current Report to issue its securities, the Corporation may issue a substantial number of additional shares of its common stock, to complete a business combination or to raise capital.The issuance of additional shares of its common stock: r may significantly dilute the equity interest of its existing stockholders; and r may adversely affect prevailing market prices for its common stock. 15 The Corporation’s officers and directors and insiders own approximately 41% of the total issued and outstanding shares of its common stock, and may be able to influence control of the Corporation or decision making by management of the Corporation. As of the date of this Current Report, the Corporation’s officers, directors and insiders own approximately 41% of the total issued and outstanding shares of its common stock and may be able to influence control of the Corporation or decision making by management of the Corporation. Moreover, in the event future issuances of common stock are authorized by the Board of Directors pursuant to contractual relations, the officers, directors and insiders’ control of the Corporation will increase. This may result in majority control of the voting power for all business decisions. The application of the “penny stock” rules could adversely affect the market price of the Corporation’s common stock and increase your transaction costs to sell those shares. The Corporation’s common stock may be subject to the “penny stock” rules adopted under Section 15(g) of the Securities Exchange Act of 1934.The penny stock rules apply to non-NASDAQ companies whose common stock trades at less than $5.00 per share or that have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years).The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the Securities and Exchange Commission, which contains the following: r a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; r a description of the broker’s or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to violation of such duties or other requirements of securities laws; r a brief, clear, narrative description of a dealer market, including “bid” and “ask” prices for penny stocks and the significance of the spread between the “bid” and “ask” price; r A toll-free telephone number for inquiries on disciplinary actions; r definitions of significant terms in the disclosure document or in the conduct of trading in penny stocks; and r such other information and is in such form (including language, type, size and format), as the Securities and Exchange Commission shall require by rule or regulation. Prior to effecting any transaction in penny stock, the broker-dealer also must provide the customer with the following: r the bid and offer quotations for the penny stock; r the compensation of the broker-dealer in the transaction; r the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and r monthly account statements showing the market value of each penny stock held in the customer’s account. 16 In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. Due to the requirements of penny stock rules, many brokers have decided not to trade penny stocks. As a result, the number of broker-dealers willing to act as market makers in such securities is limited.If the Corporation remains subject to the penny stock rules for any significant period, that could have an adverse effect on the market, if any, for its securities.Moreover, if its securities are subject to the penny stock rules, investors will find it more difficult to dispose of its securities. The Corporation has paid dividends in the past but does not expect to pay dividends in the future.Any return on investment may be limited to the value of its common stock. The Corporation paid cash dividends in the amount of $120,000 Canadian Dollarsto the holders of TPI’s class A stock but does not anticipate doing so in the foreseeable future.The payment of dividends on its common stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as the board of directors may consider relevant.If the Corporation does not pay dividends, its common stock may be less valuable because a return on your investment will only occur if the Corporation’s stock price appreciates. LITIGATION Management is not aware of any legal proceedings contemplated by any governmental authority or any other party involving the Corporation or its properties other than as disclosed below. The proceedings described below involve TPI. As of the date of this Current eport, no director, officer or affiliate is (i) a party adverse to us in any legal proceeding, or (ii) has an adverse interest to us in any legal proceedings. Laliberte vs. Halperin & al. Laliberte vs. Ian Halperin, Transit Publishing, Inc. & al., Plaintiff alleges that Defendants violated article 815.4 of the Civil Code of Procedure of Quebec and non-publication Orders rendered in family case file. The amount claimed by Plaintiff is approximately $2,500,000.The Company’s management is of the opinion the estimated liability could range between $75,000 and $100,000. The Company has made no provision for this claim based on its assessment that there is only a reasonable possibility that a loss may have been incurred. Laliberte vs. Transit Editeur Inc. & al. Laliberte vs. Transit Publishing, Inc. & al., Plaintiff is seeking an injunction to deactivate two (2) web pages and to impeach the utilisation of his name and other aspects of his identify.The amount claimed by Plaintiff is approximately $1,500,000.The Company's management is of the opinion that the estimated liability could range between $25,000 and $50,000.The Company has made no provision for this claim based on its assessment that there is only a reasonable possibility that a loss may have been incurred. Imprimeries Transcontinental s.e.n.c. vs. Transit Editeur inc. Imprimeries Trancontinental s.e.n.c vs. Transit Publishing, Inc., Plaintiff is seeking the payment of unpaid bills for a total amount of $61,650.On September 3, 2010, the Company plans to seek a settlement out-of-court.These amounts are currently included in the Company’s trade payables at February 28, 2010. 17 Bell & al. vs. Transit Editeur Inc. The plaintiffs are asking for the homologation of a transaction entered into between the parties regarding the cancellation of a publishing contract. Defendants filed a cross-demand for abuse of rights. There are no specific amounts at stakes. Management believes that there is little risk involved. Densmore vs. Transit Editeur Inc. Densmore vs. Transit Publishing, Inc., Plaintiffs are seeking an unspecified amount for copyright infringement in relation to a proposed book entitled “The Doors: Unhinged”.The Company has made no provision for this claim. In August of 2010, the parties involved in this litigation have agreed to settle this lawsuit and have formally discharged all allegations.As part of the agreement Transit acknowledgers and agrees that it does not own any rights to The Door: Unhinged, including the rights to make copies of and sell or offer for sale the book, license, advertise, market or distribute the book to the public, or make derivative works, including translations, thereof; and that Transit will not in the future claim the right to make copies, license, advertise, market, distribute, create derivative works of or sell or offer for sale The Doors: Unhinged anywhere in the world and will not claim that it has any agreement with Densmore conveying to it any rights in The Doors: Unhinged. This book was never published and no monetary damages were agreed to be awarded as part of the agreement to settle this lawsuit. The Company has made no provision for this claim based on its assessment that there is only a remote possibility of a loss materializing. CAUTIONARY STATEMENT FOR FORWARD-LOOKING STATEMENTS This Current Report on Form 8-K includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.The Corporation has based these forward-looking statements onits current expectations and projections about future events.These forward-looking statements are subject to known and unknown risks, uncertainties and assumptions about the Corporation that may causeits actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements.In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “could,” “would,” “expect,” “plan,” anticipate,” believe,” estimate,” continue,” or the negative of such terms or other similar expressions.Factors that might cause or contribute to such a discrepancy include, but are not limited to, those listed under the heading “Risk Factors” and those listedin the Corporation’sother Securities and Exchange Commission filings.The following discussion should be read in conjunction withitsFinancial Statements ncluded elsewhere in this Current Report on Form 8-K. Throughout this Current Report on Form 8-K,we will refer to Transit Publish Inc. as “TPI,” the “Corporation,” “we,” “us,” and “our.” MANAGEMENT DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS RESULTS OF OPERATION Overview The Corporation’s primary business consists of book publishing whereby literary and informative books are produced and made available to the general public for both entertainment and information. The different aspects of publishing include the development state, the acquisition of the intellectual properties, the editorial work and the graphic design. The Corporation publishes books in both print and electronic format. Electronic formats include eBooks and audio books. Furthermore, the Corporation sells the rights to foreign publishers for publication in different languages and countries. Critical Accounting Policies In presenting the financial statements of the Corporation in conformity with accounting principles generally accepted in the United States, management is required to make estimates and assumptions that affect the amounts reported therein. Several of the estimates and assumptions the Corporation is required to make relate to matters that are inherently uncertain as they pertain to future events. However, events that are outside of the Corporation’s control cannot be predicted and, as such, they cannot be contemplated in evaluating such estimates and assumptions. If there is a significant unfavorable change to current conditions, it will likely result in a material adverse impact to the Corporation’s results of operations, financial position and in liquidity. Management believes that the estimates and assumptions used when preparing the financial statements were the most appropriate at that time. 18 Royalty Advances Royalty advances are capitalized and expensed as related revenues are earned or when future recovery appears doubtful. The Corporation records a reserve for the recoverability of its outstanding advances to authors based primarily upon historical experience, and for unpublished titles, based upon the likelihood of publication. The Corporation recognized $48,528 of expense for unrecoverable royalty advances during the year ended February 28, 2010. Revenue Recognition Trade – Revenue from the sale of books for distribution in the retail channel is primarily recognized when risks and benefits transfer to the customer, which generally is at the time of shipment, or when the product is on sale and available to the public. A reserve for estimated returns is established at the time of sale and recorded as a reduction to revenue. Actual returns are charged to the reserve as received. The calculation of the reserve for estimated returns is based on historical return rates and sales patterns. A reserve for estimated bad debts is established at the time of sale and is based on the aging of accounts receivable. Foreign Currency Translation The Corporation uses the US dollar as its functional currency. Transactions in foreign currencies have been re-measured and translated into US dollars. Under this method, monetary assets and liabilities are translated at the year-end (or period end) exchange rate. Non-monetary items are translated at historical exchange rates. Revenue and expense items are translated at the exchange rates in effect on the dates of the transactions, except for amortization of equipment, which are translated at the same exchange rates as the assets to which they relate. Exchange gains and losses arising from these transactions are included in the determination of net income for the year. The Corporation does not utilize foreign currency hedging contracts to manage the volatility associated with foreign currency purchases of materials and other assets and liabilities created in the normal course of business. 19 Fiscal Year Ended February 28, 2010 Compared to Fiscal Year Ended February 28, 2009 Year ended February 28, 2010 February 10, 2009(inception) to February 28, 2009 Revenues $ $
